United States Department of Labor
Employees’ Compensation Appeals Board

___________________________________________
)
)
)
and
)
)
U.S. POSTAL SERVICE, INJURY
)
COMPENSATION OFFICE, Oakland, CA,
)
Employer
)
___________________________________________ )
S.B., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-121
Issued: June 25, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On October 17, 2006 appellant filed a timely appeal of an August 10, 2006 decision of
the Office of Workers’ Compensation Programs which suspended her compensation for failing to
report to a scheduled medical appointment. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction to review the suspension issue.
ISSUE
The issue is whether the Office properly suspended appellant’s compensation under
5 U.S.C. § 8123(d) for failing to report for a scheduled medical appointment.
FACTUAL HISTORY
On September 17, 2002 appellant, then a 30-year-old human resources specialist, filed an
occupational disease claim alleging that she sustained post-traumatic stress disorder after being
threatened by a co-employee while in the performance of duty.1 The Office accepted her claim
1

The record reflects that appellant has a separate claim for a cervical strain and right shoulder strain.

for post-traumatic stress disorder. On December 3, 2002 appellant stopped work and received
compensation on the periodic rolls.
By letter dated November 23, 2005, the Office requested that appellant’s treating
physician provide an opinion with regard to whether appellant was able to participate in
vocational rehabilitation services. On January 12, 2006 the Office received a reply from the
physician, advising that she did not participate in workers’ compensation and that the Office
should seek an opinion from another physician.
On May 4, 2006 the Office advised appellant that she was being referred for a second
opinion evaluation to obtain a current assessment of her condition, whether she continued to
have residuals and information about her work capacity.2 The Office informed her of her
responsibility to attend the appointment and that, if she failed to do so without an acceptable
reason, her compensation benefits could be suspended in accordance with section 8123(d) of the
Federal Employees’ Compensation Act.3
By letter dated July 7, 2006, QTC, a company that schedules medical examinations on
behalf of the Office, advised appellant that she had a July 25, 2006 appointment with Dr. Joel A.
Fine, a Board-certified psychiatrist.4 This letter advised appellant that her appointment had been
rescheduled and that the employing establishment had been notified of the change. Dr. Fine’s
name, address and telephone number were included and the notice was properly addressed to
appellant’s address of record.
By letter dated July 25, 2006, Jeanette Martinez, a case coordinator for QTC, informed
the Office that appellant did not attend the appointment with Dr. Fine on July 25, 2006.
In a memorandum of telephone call dated July 26, 2006, Ms. Martinez informed the
Office that appellant did not appear for her medical appointment. She advised the Office that
QTC left messages for appellant on July 11, 17, 20 and 21, 2006 and appellant did not respond.
Ms. Martinez also noted that Dr. Fine called appellant on July 25, 2006, the date of her
appointment and she failed to show for her appointment.
By letter dated July 26, 2006, mailed to appellant’s address of record, the Office
proposed to suspend her compensation benefits on the grounds that she failed to report for
medical examination scheduled for July 25, 2006 as directed by the Office. Appellant was
advised that she was notified by telephone by the Office on July 11, 2006 that she had an
appointment on July 25, 2006 with Dr. Fine and she advised the Office that she had a conflict
with that time, as she had another medical appointment. She was also notified that QTC would
contact her and confirm the appointment. The Office noted that QTC left telephone messages on
July 11, 17, 20 and 21, 2006, but that she did not respond to any of their calls or messages.
2

The record reflects that appellant was also scheduled to attend second opinion examinations on May 24 and
July 11, 2006 with Dr. Jillian Daly, a clinical psychologist. However, she did not appear.
3

5 U.S.C. § 8123(d).

4

Appellant was previously scheduled for a second opinion examination with Dr. Arthur C. Lamb, a Boardcertified psychiatrist on June 16, 2006. However, on June 26, 2006, the Office was advised that Dr. Lamb “declined
the case.”

2

Appellant was further advised that Dr. Fine’s office called and left several messages for
appellant on July 25, 2006; however, she did not respond. The Office allowed appellant 14 days
to provide good cause for her failure to submit or cooperate with the second opinion examination
and informed her of the penalty provision of section 8123(d) of the Act.
In a memorandum of telephone call dated August 3, 2006, appellant left a message
advising the Office that she intended to reschedule the examination and was calling the Office
per the July 26, 2006 letter.
On August 8, 2006 the Office called Ms. Martinez and confirmed that appellant had not
rescheduled her appointment.
By decision dated August 10, 2006, the Office finalized the proposed suspension of
compensation since appellant failed to attend the medical examination scheduled for
July 25, 2006. It further advised appellant that by letter dated July 26, 2006 she was given 14
days to provide written evidence justifying her failure to attend or cooperate with this
examination. The Office noted that on August 3, 2006, appellant left a telephone message but
that she did not provide any written explanation of her failure to attend or cooperate with the
prior rescheduled appointment. It found that appellant failed to attend, or obstructed an
examination directed by the Office, and suspended her compensation effective August 10, 2006.
Appellant was advised that her benefits would be reinstated only after verification that she
attended and fully cooperated with the examination.
LEGAL PRECEDENT
An employee shall submit to examination by a medical officer of the United States, or by
a physician designated or approved by the Secretary of Labor, after the injury and as frequently
and at the times and places as may be reasonably required.5 If an employee refuses to submit to
or obstructs an examination, his or her right to compensation is suspended until the refusal or
obstruction stops. Compensation is not payable while a refusal or obstruction continues, and the
period of the refusal or obstruction is deducted from the period for which compensation is
payable to the employee.6
To invoke this provision of the Act, the Office must ensure that the claimant has been
properly notified of his or her responsibilities with respect to the medical examination scheduled.
Either the claims examiner or the medical management assistant may contact the physician
directly and make an appointment for examination. The claimant and representative, if any,
must be notified in writing of the name and address of the physician to whom he or she is being
referred as well as the date and time of the appointment. The notification of the appointment
must contain a warning that benefits may be suspended under 5 U.S.C. § 8123(d) for failure to
report for examination. The claimant must have a chance to present any objections to the

5

5 U.S.C. § 8123(a).

6

Id. at § 8123(d).

3

Office’s choice of physician, or for failure to appear for the examination, before the Office acts
to suspend compensation.7
If the claimant does not report for a scheduled appointment, he or she should be asked in
writing to provide an explanation within 14 days. If good cause is not established, entitlement to
compensation should be suspended in accordance with 5 U.S.C. § 8123(d) until the date on
which the claimant agrees to attend the examination. Such agreement may be expressed in
writing or by telephone (documented on Form CA-110). When the claimant actually reports for
examination, payment retroactive to the date on which the claimant agreed to attend the
examination may be made. The claimant’s statement that he or she will not appear for an
examination is not sufficient to invoke the penalty.8
ANALYSIS
Following appellant’s failure to attend a scheduled medical examination on July 25,
2006, the Office suspended her compensation benefits, effective August 10, 2006, pursuant to
section 8123(d) of the Act. The Board finds that the suspension of her benefits was proper.
The Board notes that the Office properly sought an assessment of appellant’s continuing
employment-related disability and requested that appellant’s treating physician provide an
opinion with regard to whether appellant was able to participate in workers compensation
services. However, appellant’s treating physician advised the Office on January 12, 2006 that
she did not participate in workers’ compensation, and that the Office should obtain an opinion
from another physician. The Office then determined that a second opinion was necessary for an
assessment of her condition and an opinion regarding whether she continued to suffer residuals
of the work injury and her work capacity. The Office deemed the examination reasonably
necessary to determine the extent and degree of any employment-related residuals. Under
section 8123 of the Act, appellant was required to attend it.
The Board finds that on May 4, 2006 the Office notified appellant that she was being
referred for a second opinion evaluation to obtain an assessment of her condition and to ascertain
her current work capacity. The Office informed her of her obligations to attend and cooperate.
The notice clearly explained that appellant’s compensation benefits could be terminated for
failure to report to or obstruction of the examination.
On July 7, 2006 QTC, for the Office, advised appellant of the date and time of her
scheduled July 25, 2006 appointment with Dr. Fine. She was also provided with Dr. Fine’s
name, address and telephone number. The letter was properly addressed to appellant’s address
of record. As noted, appellant did not appear for the appointment, nor did she respond to
numerous messages left by QTC on July 11, 17, 20 and 21, and on July 25, 2006 by Dr. Fine’s
office.

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence,
Chapter 2.810.14 (July 2000).
8

Id.

4

The Board finds that appellant did not establish good cause for her failure to report to the
scheduled examination with Dr. Fine. The Office notified her on July 26, 2006 that it proposed
suspension of her compensation benefits. It provided appellant 14 days to submit a valid reason
for her failure to attend the scheduled medical appointment. The record reflects that she
contacted the Office on August 3, 2006 and left a message that she intended to reschedule the
appointment and was calling the Office per the July 26, 2006 letter. Appellant did not offer any
justification for her failure to submit to the examination that would show good cause. On
August 8, 2006 the Office confirmed that she had not presented for examination. The Board
finds that appellant has not established a good cause for her failure to attend the examination
with Dr. Fine.
The Office followed established procedures in suspending appellant’s compensation
under 5 U.S.C. § 8123(d). The Board will affirm the Office’s August 10, 2006 decision
suspending compensation effective that same date.
CONCLUSION
The Board finds that the Office properly suspended appellant’s compensation benefits,
pursuant to 5 U.S.C. § 8123(d), effective August 10, 2006, because of her failure to attend a
medical examination.
ORDER
IT IS HEREBY ORDERED THAT the August 10, 2006 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 25, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

